McMurray, Presiding Judge.
The Supreme Court of Georgia in Sikes v. State, 268 Ga. 19 (485 SE2d 206), having reversed this Court’s prior judgment wherein we affirmed the trial court, and having remanded this case to this Court, the judgment of this Court in Sikes v. State, 221 Ga. App. 595 (472 SE2d 101), is vacated. The judgment of the trial court is reversed and this case is remanded to the trial court in accordance with the Supreme Court’s decision in Sikes v. State, 268 Ga. 19, supra.

Judgment reversed and case remanded with direction.


Johnson and Ruffin, JJ, concur.